                    Case 20-10010-CSS          Doc 92       Filed 01/13/20       Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


     In re:                                                       Chapter 11

    BORDEN DAIRY COMPANY, et al.1                                 Case No. 20-10010 (CSS)

                                     Debtors.                     (Joint Administration Pending)


                         NOTICE OF APPEARANCE AND REQUEST FOR
                          ELECTRONIC NOTICE FOR UNITED STATES
                        GOVERNMENT ATTORNEY MAI LAN G. RODGERS

              PLEASE TAKE NOTICE that the Pension Benefit Guaranty Corporation (“PBGC”), an

    agency of the United States Government and a creditor in the above-captioned cases, hereby

    files this notice of appearance and request for electronic notice pursuant to Rule 9010(b) of the

    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and requests, pursuant to

    Section 1109(b) of Title 11, United States Code and Bankruptcy Rules 2002(j)(4), 3017(d) and

    9007, that notice of all matters which may come before the Court concerning the above-

    captioned cases and debtors be given to and served upon PBGC as listed below.

              This request includes, inter alia, the notices and papers referred to in Bankruptcy Rules

    2002, 3017 (including all disclosure statements and plans of reorganization) and 9007, notices

    of any orders, applications, complaints, demands, hearings, motions, petitions, pleadings or

    requests, and any other documents brought before this Court in these cases, whether formal or


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109);
Borden Dairy Company of Alabama, LLC (5598), Borden Company of Cincinnati, LLC (1334); Borden Transport
Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy Company of
Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company of Madisonville,
LLC (7310), Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio, LLC (7837);
Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC (5060); Claims
Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC (7480); and RGC,
LLC (0314). The location and the Debtors’ service address is: 8750 North Central Expressway, Suite 400, Dallas, TX
75231.
              Case 20-10010-CSS         Doc 92      Filed 01/13/20      Page 2 of 3



informal, ex parte or on notice, written or oral, or transmitted or conveyed by mail, electronic

mail, personal delivery, telephone, facsimile, or otherwise.

       PLEASE TAKE FURTHER NOTICE that this entry of appearance and request for

notice is without prejudice to PBGC’s rights, remedies, and claims against other entities or any

objection that may be made to the jurisdiction or venue of the Court or venue of these cases, and

shall not be deemed or construed to be a waiver of PBGC’s rights: (i) to have final orders and

non-core matters entered only after de novo review by a district court, (ii) to trial by jury in any

proceedings so triable in these cases or in any controversy or proceeding related to these cases,

(iii) to have the district court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (iv) to assert any other rights, claims, actions, defenses, setoffs

or recoupments to which PBGC is or may be entitled in law or in equity, all of which PBGC

expressly reserves.


Dated: January 13, 2020                       Respectfully submitted,
       Washington, D.C.

                                               /s/ MAI LAN G. RODGERS
                                               MAI LAN G. RODGERS
                                               Attorney
                                               Bar No. VA 91024
                                               Pension Benefit Guaranty Corporation
                                               Office of the General Counsel
                                               1200 K Street, N.W.
                                               Washington, D.C. 20005-4026
                                               Telephone: (202) 229-3946
                                               Fax: (202) 229-4112
                                               Emails: Rodgers.MaiLan@pbgc.gov and
                                                       efile@pbgc.gov




                                                2
                 Case 20-10010-CSS    Doc 92     Filed 01/13/20     Page 3 of 3



                              CERTIFICATE OF SERVICE


       I hereby certify, that on this 13th day of January 2020, the Notice of Appearance and

Request for Electronic Notice for United States Government Attorney MAI LAN G.

RODGERS and the Certification of United States Government Attorney MAI LAN G.

RODGERS were served via CM/ECF on all parties registered to receive notices for this case, on

the following:

M. Blake Cleary                                Timothy Jay Fox, Jr.
Kenneth J. Enos                                Office of the United States Trustee
Betsy Lee Feldman                              U.S. Department of Justice
Elizabeth Soper Justison                       844 King Street, Suite 2207
Young Conaway Stargatt & Taylor                Wilmington, DE 19801
Rodney Square
1000 North King Street                         Counsel for the U.S. Trustee
Wilmington, DE 19801                           via CM/ECF

Jeffrey A. Fuisz
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019

Sarah Gryll
Seth Klienman
D. Taylor Nurnberg
Arnold & Porter Kaye Scholer LLP
70 West Madison Street, Suite 4200
Chicago, IL 60602


Debtors’ Counsel
via CM/ECF

                                                          /s/ MAI LAN G. RODGERS
                                                          MAI LAN G. RODGERS
                                                          Attorney




                                             3
